44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Vivian L. McPHERSON, Appellant.
No. 94-3116.
United States Court of Appeals, District of Columbia Circuit.
Dec. 28, 1994.

Before:  GINSBURG, SENTELLE, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
Upon consideration of appellant's motion for release pending appeal, appellant's motion to expedite, appellant's motion for hearing on motion to release pending appeal, appellee's motion for leave to file under seal, the record from the United States District Court for the District of Columbia and the briefs filed by the parties, It is


2
ORDERED AND ADJUDGED that appellant's convictions and sentences be affirmed substantially for the reasons stated by the district court at appellant's sentencing hearing.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


3
FURTHER ORDERED that appellant's motion for release pending appeal be denied, and that appellant's motion to expedite and motion for hearing on motion to release pending appeal be dismissed as moot.  It is


4
FURTHER ORDERED that appellee's motion for leave to file under seal be granted.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.